Citation Nr: 0604205	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  05-14 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hearing loss.  


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from November 1950 to December 
1953.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the veteran's claim for service 
connection of hearing loss.
  



FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The medical evidence of record shows that the veteran is 
currently diagnosed with bilateral sensorineural hearing 
loss.

3.  The medical evidence of record shows that a hearing 
impairment of the right ear as defined by 38 C.F.R. § 3.385 
was shown at the May 1952 audiological examination but was 
not demonstrated at discharge from service; a hearing 
impairment of the left ear was not shown in service.  
Bilateral sensorineural hearing loss did not manifest to a 
compensable degree within the one-year presumptive period 
following the veteran's discharge from service.

4.  There is no competent medical evidence that links the 
veteran's bilateral sensorineural hearing loss to his 
military noise exposure or otherwise to service.  


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated during active 
service; nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2005).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in September 2003, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The September 2003 VCAA notice advised the 
veteran of what the evidence must show to establish 
entitlement to service connected benefits.  

The Board also observes that the September 2003 VCAA notice 
advised the veteran that VA needed evidence showing that his 
hearing loss existed from service to the present and 
requested that the veteran send any medical reports he had.  
The RO also noted that the veteran had previously sent a copy 
of his 1952 military examination report and asked that he 
send any additional military medical records in his 
possession.  Therefore, the veteran was essentially asked to 
submit any evidence he had in support of his claim.  
38 C.F.R. § 3.159 (b)(1) (2005).  

Furthermore, the RO provided the veteran with a copy of the 
March 2004 rating decision, the March 2005 Statement of the 
Case (SOC), and the April 2005 Supplemental Statement of the 
Case (SSOC), which included a discussion of the facts of the 
claim, notification of the basis of the decision, and a 
summary of the evidence used to reach the decision.  The 
March 2005 SOC provided the veteran with notice of all the 
laws and regulations pertinent to his claim.  Therefore, the 
Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran a VA audiological examination and medical opinion in 
December 2003.  The record reflects that there was some 
confusion regarding the availability of the veteran's service 
medical records as the NA Form 13055, Request for Information 
Needed to Reconstruct Medical Data, advised that the 
veteran's medical records were not in VA's files and were 
fire-related; however, the veteran's December 1953 separation 
examination report is of record and a copy of such report was 
sent to the veteran pursuant to his request in May 2005.  As 
previously noted, the veteran's May 1952 examination report 
is also of record.  In addition, an October 1985 private 
audiogram and numerous service personnel records submitted by 
the veteran are associated with the claims file.    

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  


II.	Evidence

The veteran's DD Form 214 and service personnel records show 
that he served in the military as an infantryman, received 
appropriate training related to his military occupational 
specialty (MOS), and is in receipt of the Combat 
Infantryman's Badge (CIB), among other awards and 
decorations.  

The Board notes that VA audiometric readings prior to June 
30, 1966, and service department audiometric readings prior 
to October 31, 1967, must be converted from American 
Standards Association (ASA) units to International Standard 
Organization (ISO) units.  

The May 1952 audiological examination reveals that the 
veteran exhibited pure tone thresholds, in decibels, 
converted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
-
45
LEFT
20
15
15
-
25

The examiner also noted that the veteran showed a loss of 
high frequency hearing acuity in his right ear.  

The December 1953 separation examination report shows the 
veteran's pure tone thresholds, in decibels, converted as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
25
LEFT
15
10
10
-
15
The October 1985 private audiogram shows pure tone thresholds 
exhibited by the veteran depicted by graph and were not 
interpreted in decibels for each frequency depicted in the 
audiogram. See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(the Board may not interpret graphical representations of 
audiometric data); however, the private examiner's notation 
suggests that the veteran only demonstrated normal hearing 
through 2000 Hz.  As noted below, the December 2003 VA 
examiner wrote that the audiogram showed a high frequency 
hearing loss bilaterally.  The private examiner did not 
include an opinion relating the veteran's hearing loss to his 
military service.   

In the December 2003 VA audiological examination report, the 
VA examiner confirmed his review of the veteran's claims 
file.  He noted that the veteran showed a mild loss at 4000 
Hz in the left ear with normal hearing in the right ear in 
May 1952.  He also wrote that the veteran's hearing was 
within normal limits in December 1953.  The examiner further 
noted that the veteran demonstrated a bilateral high 
frequency hearing loss in October 1985.  The veteran told the 
examiner that his hearing loss was the result of exposure to 
the military noise of machine guns, mortars, Howitzers, and 
rocket launchers while serving in the infantry and recalled 
the onset of hearing loss during that time.  The veteran also 
reported that he had no recreational or occupational noise 
exposure after service while working as a school teacher.  

On the December 2003 VA audiological evaluation, the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
45
60
70
70
LEFT
65
65
70
-
70

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 48 percent in the left ear.  
Based on the audiometric results, the VA examiner diagnosed 
moderately severe sensory neural hearing loss bilaterally.  
He additionally concluded that the veteran's hearing loss was 
not related to any activity during military service because 
the veteran had normal hearing at separation.  He 
acknowledged that the May 1952 hearing test showed a loss at 
4000 Hz in the left ear, but noted that the loss was very 
mild and could have been a temporary hearing loss.  He also 
noted that the veteran showed normal hearing in the right 
ear.  He added that it would have been difficult for the 
veteran to teach school for 35 years with a loss of hearing.  


III.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2005).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and an organic 
disease of the nervous system, specifically, sensorineural 
hearing loss, becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.    

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).


IV.	Analysis

The veteran contends that his current hearing loss is due to 
acoustical trauma sustained while serving in the military as 
an infantryman.  

The Board notes that the medical evidence clearly shows a 
current disability manifested by bilateral sensorineural 
hearing loss.  38 C.F.R. § 3.303 (2005).  Most recently, the 
VA examiner diagnosed bilateral sensorineural hearing loss 
based on the veteran's audiometric results at the December 
2003 VA examination.  

The medical evidence, however, does not show that the veteran 
had a bilateral hearing impairment in service.  While the May 
1952 examination report reveals a loss of high frequency 
hearing in the veteran's right ear as defined by 38 C.F.R. 
§ 3.385, the December 2003 VA examiner explained that it 
could have been a temporary loss as  the veteran's service 
medical records show normal hearing for both ears at 
discharge.  The Board notes that no hearing impairment for 
the veteran's left ear was identified during service.  
Moreover, the earliest audiogram of record after service 
documents a diagnosis of bilateral hearing loss in 1985, 
approximately 32 years after service.  Thus, the medical 
evidence does not show that a bilateral hearing impairment 
was identified at separation from service or that 
sensorineural hearing loss manifested to a compensable degree 
within the one-year presumptive period following the 
veteran's discharge from service.  38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).  

The Board further notes that exposure to combat noise is 
consistent with the circumstances of the veteran's service as 
an infantryman and finds his account of such exposure 
credible.  Nonetheless, there is no competent medical 
evidence linking the veteran's currently diagnosed bilateral 
sensorineural hearing loss to in-service combat noise 
exposure or otherwise to his service.  The December 2003 VA 
examiner concluded that the veteran's loss of hearing was not 
related to his military service.  As above, he referenced the 
veteran's December 1953 separation examination showing normal 
hearing for both ears at separation from service in support 
of this conclusion.  The Board notes that the VA examiner 
reviewed the veteran's claim file and no competent medical 
opinion to the contrary exists in the record.  Therefore, the 
Board finds the VA examiner's opinion dispositive.  Moreover, 
there is no competent medical evidence that otherwise 
provides a causal link between the veteran's hearing loss and 
his military service.  

Although the veteran maintains that that his hearing loss was 
caused by his exposure to combat noise during service, the 
Board notes that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veteran does not have the requisite medical 
expertise and, consequently, is not competent to offer a 
medical opinion.  In the absence of competent medical 
evidence linking the veteran's currently diagnosed hearing 
loss to his military service, the Board has no basis on which 
to grant an entitlement to service connected benefits.  
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  If, in the future, 
the veteran obtains competent medical evidence that his 
currently diagnosed bilateral sensorineural hearing loss is 
related to his military noise exposure, then he may submit it 
to the RO and request that his claim be reopened to consider 
such evidence.  

In conclusion, the Board finds that the preponderance of 
evidence is against the veteran's claim at this time because 
there is no competent medical evidence showing a relationship 
between the veteran's currently diagnosed bilateral 
sensorineural hearing loss and his military service.  Id.  
The Board notes that under the provisions of 38 U.S.C.A. 
§ 5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  As the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


